DETAILED ACTION
Claims 1-6, 8-13, and 21-26 are pending and currently under review.
Claims 7 and 14-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
The submission filed 7/28/2022 has been entered.  Claims 1-6, 8-13, and 21-26 remain(s) pending in the application. 
The affidavit filed 7/28/2022 is sufficient to overcome the previous rejections over Yamashita et al. alone or in view of others.

Election/Restrictions
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 21-24, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 7/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward Timmer on 8/15/2022.
The application has been amended as follows: 
In claim 9 line 1: replace “A permanent magnet alloy” with “The permanent magnet alloy casting of claim 1”.
In claim 10 line 1: replace “The alloy of claim 9” with “The alloy casting of claim 9”.
Cancel claims 15-20.
In claim 21 line 1: replace “A method of making a permanent magnet” with “A method of making the permanent magnet alloy casting of claim 1”.
In claim 21 line 1: replace “heat treating a permanent magnet” with “heat treating the permanent magnet alloy casting”.
In claim 22 line 1: replace “the magnet” with “the alloy casting”.
In claim 23 line 1: replace “the magnet” with “the alloy casting”.
In claim 25 line 1: replace “The alloy” with “The alloy casting”.
In claim 26 line 1: replace “The alloy” with “The alloy casting”.

Allowable Subject Matter
Claims 1-6, 8-13, and 21-26 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a permanent alloy magnet casting having a composition and structure as claimed.  There is no prior art of record that teaches or suggests the aforementioned limitations.
The closest prior art of record is Yamshita et al. alone or in view of others as relied upon in the previous office action.  However, applicants’ arguments and remarks made in the affidavit filed 7/28/2022 persuasively rebut the previous rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous 103 rejections have been withdrawn in view of applicants amendments and remarks filed 7/28/2022.

Conclusion
Claims 1-6, 8-13, and 21-26 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734